IN THE
TENTH COURT OF APPEALS










 

No. 10-10-00020-CR
 
Roderick Johnson,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the 40th District
Court
Ellis County, Texas
Trial Court No. 31680CR
 

MEMORANDUM  Opinion

 




Roderick Johnson seeks to appeal the
revocation of his community supervision for burglary of a habitation.  The
trial court’s certification of the defendant’s right to appeal states that “the
defendant has waived the right of appeal.”  See Tex. R. App. P. 25.2(d).  Based on this certification, the
Clerk of this Court notified the parties that this appeal may be dismissed if
no response was filed showing grounds for continuing the appeal.  Additionally,
the clerk’s record contains a written waiver of appeal signed by Johnson and
his trial attorney and an order signed by the trial court “granting” the waiver
of appeal.
No response has been filed to the
Clerk’s notice.  There is nothing in the record to suggest that Johnson’s
waiver of appeal is invalid.  See Ogden v. State, 134 S.W.3d 487, 487 (Tex.
App.—Waco 2004, no pet.) (per curiam).  Accordingly, we dismiss the appeal.
 
FELIPE REYNA
Justice
Before Chief
Justice Gray,
Justice
Reyna, and
Justice
Davis
Appeal
dismissed
Opinion
delivered and filed March 24, 2010
Do not publish
[CR25]